NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      KRISTIE MARTINEZ, Appellant.

                             No. 1 CA-CR 15-0286
                               FILED 2-9-2016


         Appeal from the Superior Court in Maricopa County
                      No. CR2014-142164-001
        The Honorable Charles Donofrio, III, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Hopkins Law Office, P.C., Tucson
By Cedric Martin Hopkins
Counsel for Appellant
                           STATE v. MARTINEZ
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia A. Orozco joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Kristie Martinez has advised us that he has searched the entire record, has
been unable to discover any arguable questions of law, and has filed a brief
requesting us to conduct an Anders review of the record. Ms. Martinez did
not take advantage of the opportunity to file a supplemental brief or raise
any issues.

                                   FACTS1

¶2              Martinez drove her car into another car while it was stopped
at a traffic light in the early morning of August 31, 2014. After the incident,
she pulled into a convenience store parking lot, then drove off, but not
before her license plate number had been recorded. The driver of the car
she hit followed Martinez, and the passenger called 9-1-1. The car Martinez
was driving eventually stopped, and the police removed her from the car.
Martinez was arrested after refusing to do any field sobriety tests and a
preliminary breath test.

¶3           After Martinez was taken to the police station, a warrant was
secured and her blood was drawn. The blood was subsequently tested, and
found to have a .298 blood-alcohol content. And her driver’s license had
been suspended and revoked prior to her arrest.

¶4           Martinez was indicted on two counts of aggravated driving
or actual physical control while under the influence of intoxicating liquor
or drugs: one for being impaired, and the other for having a blood-alcohol
content above .08. She opted for trial and the jury found her guilty as

1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).



                                       2
                           STATE v. MARTINEZ
                           Decision of the Court

charged. Martinez then opted to waive her right to have the jury find that
she was on probation at the time she committed the new offense, and the
trial court found that her waiver was knowing, intelligent and voluntary.
She was subsequently sentenced to two concurrent four and one-half year
prison sentences and given 241 days of presentence incarceration credit.2

¶5            We have jurisdiction over her appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).3

                               DISCUSSION

¶6            We have read and considered the opening brief, and have
searched the entire record for reversible error. We find none. See Leon, 104
Ariz. at 300, 451 P.2d at 881. Martinez was arrested, charged, provided
counsel, and the case proceeded to trial. The jury found her guilty beyond
a reasonable doubt. She waived her right to a jury trial as to probation
status, and was sentenced.

¶7           All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. The record, as presented, reveals that
Martinez was represented by counsel at all stages of the proceedings; a
lawyer from the public defender’s office initially represented her, but was
allowed to withdraw and a lawyer from the office of public defense services
represented her. The jury was properly instructed. And, the sentences
imposed were within the statutory limits.

¶8             After this decision is filed, counsel’s obligation to represent
Martinez in this appeal has ended. Counsel must only inform her of the
status of the appeal and her future options, unless counsel identifies an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). Martinez may, if desired, file a motion for reconsideration or
petition for review pursuant to the Arizona Rules of Criminal Procedure.



2 Martinez had been on probation in Maricopa County Cause No. 2010-
139583. Although her conviction automatically resulted in a violation of
probation, the court reinstated her on probation on that Class 6 felony case
after her release from prison.
3 We cite the current version of the applicable statutes absent changes

material to this decision.

                                      3
                 STATE v. MARTINEZ
                 Decision of the Court

                    CONCLUSION

¶9   Accordingly, we affirm Martinez’s convictions and sentences.




                        :ama




                           4